Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a superluminescent micro-display that projects onto the optical collimator lens a reticle image for a desired point of impact of a bullet on a target and a related metadata overlay, wherein the reticle image and the related metadata overlay are superimposed on a view of the target viewable through the optical collimator lens, such that the target, the reticle image, and the related metadata overlay are all directly visible to the user, when viewing the target through the optical collimator lens; a microprocessor that calculates a ballistic solution for the target and generates the reticle image for the desired point of impact of the bullet on the target based on the calculated ballistic solution along with other useful metadata, the microprocessor providing a signal containing the reticle image and the related metadata overlay to the superluminescent micro-display; a power system that provides power to the superluminescent micro-display and the microprocessor; a rail grabber configured to couple the reflex sight to a barrel of a weapon; and a boresighting mechanism configured to align the reflex sight with the barrel, wherein the superluminescent micro-display comprises a superluminescent active matrix light emitting diode (SAMLED) array (claim 1).
a superluminescent micro-display that projects onto the optical collimator lens a reticle image for a desired point of impact of a bullet on a target and a related metadata overlay, wherein the reticle image and the related metadata overlay are superimposed on a view of the target viewable 
a superluminescent micro-display that projects onto the optical collimator lens a reticle image for a desired point of impact of a bullet on a target, a related metadata overlay, along with a video image overlay, wherein the target, the reticle image, the related metadata overlay, and the video image overlay are all directly visible to the user, when viewing the target through the optical collimator lens; a microprocessor that calculates a ballistic solution for the target and generates the reticle image for the desired point of impact of the bullet on the target based on the calculated ballistic solution along with other inetadata, the microprocessor providing a signal containing the reticle image and the related metadata overlay to the display, wherein the ballistic solution comprises a flight trajectory for the bullet for the desired point of impact on the target based on at least one of a type of weapon, a type of bullet, windage, velocity, energy, lead, or flight time and compensating for atmospheric conditions; a power system that provides power to the display and the microprocessor; and a rail grabber configured to couple the reflex sight to a barrel of a weapon, wherein the superluminescent micro-display comprises a superluminescent active matrix light emitting diode (SAMLED) array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.